DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on November 12, 2020 has been received and considered. By this amendment, claims 1-3, 7, 11, and 14 are amended, claims 5 and 16 are cancelled, claims 21 and 22 are added, and claims 1-4, 6-15, and 17-22 are now pending in the application.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 11-15, 17, and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (U.S. 2005/0060885), herein Johnson. Regarding claim 1, Johnson discloses an electrical stimulation lead (see paragraph [0009], lines 1-4), comprising: an elongate body 100/600 having a circumference, a proximal portion, and a distal portion (see Figures 1 and 6), the elongate body defining, in a concentric arrangement within the elongate body, a first annular space (the space occupied by tube 602) and a second annular space (the space occupied by tube 604) which both extend along the elongate body (see Figures 6 and 7); a tubular layer (tube 602) of material extending along the elongate body and separating the first annular space from the second annular space along the elongate body (see Figures 6 and 7); a plurality of terminals disposed along the proximal portion of the elongate body (see adapter tail 1002 in Figure 10 and conductive prongs 1102 in Figures 11 and 12); a plurality of electrodes 104 disposed along the distal portion of the elongate body (see Figures 1 and 6); and a plurality of conductors 102 electrically coupling the electrodes and the terminals, wherein the conductors are separated into the first and second annular spaces with at least one of the conductors in each of the first and second annular spaces (see Figures 6, 7, and 12).
Regarding claim 2, Johnson discloses that the first annular space has an inner radius and the second annular space has an outer radius that is smaller than the inner radius of the first annular space (see Figures 6 and 7 where tube 604 is shown inside tube 602).
Regarding claim 3, Johnson discloses that the elongate body further defines a central lumen having an outer radius that is smaller than an inner radius of the second annular space (see central lumen within tube 604 in Figures 6, 8, and 12).
Regarding claim 4, Johnson discloses that the elongate body comprises a polymer tube 604 between the central lumen and the second annular space (see Figures 6 and 7).
Regarding claim 6, Johnson discloses that the plurality of electrodes comprises a plurality of sets of independent stimulating electrodes disposed at each of a plurality of axial positions along the distal portion of the elongate body, each set of independent stimulating electrodes being disposed at a different axial position along the distal portion of the elongate body and arranged around the circumference of the elongate body (see paragraph [0079], lines 7-15).
Regarding claim 7, Johnson discloses that for each of the sets of independent stimulating electrodes, the conductors coupled to the electrodes of the respective set are all arranged in only one of the first and second annular spaces (see paragraphs [0008] and [0050]).
Regarding claim 11, Johnson discloses an electrical stimulation lead (see paragraph [0009], lines 1-4), comprising: an elongate body 100/600 having a circumference, a proximal portion, and a distal portion (see Figures 1 and 6); a plurality of terminals disposed along the proximal portion of the elongate body (see adapter tail 1002 in Figure 10 and conductive prongs 1102 in Figures 11 and 12); a plurality of electrodes 104 disposed along the distal portion of the elongate body (see Figures 1 and 6), the plurality of electrodes comprises a plurality of sets of independent stimulating electrodes, each set of independent stimulating electrodes being disposed at a different axial position along the distal portion of the elongate body and arranged around the circumference of the elongate body with insulating material disposed between the independent stimulating electrodes of the set (see paragraph [0079], lines 7-15); a plurality of 
Regarding claim 12, Johnson discloses that the first annular space and second annular space are concentric (see Figures 6, 7, and 11).
Regarding claim 13, Johnson discloses that the first annular space has an inner radius and the second annular space has an outer radius that is smaller than the inner radius of the first annular space (see Figures 6 and 7 where tube 604 is shown inside tube 602).
Regarding claim 14, Johnson discloses that the elongate body defines a central lumen having an outer radius that is smaller than an inner radius of the second annular space (see central lumen within tube 604 in Figures 6, 8, and 12), wherein the central lumen is open to allow for fluid flow (see paragraph [0054], lines 11-14, which describes that the tip 106 may have an opening at the end and it can be seen from Figure 6 that if the tip 106 has an opening at the end, then the lumen shown in the Figure will be open).
Regarding claim 15, Johnson discloses that the elongate body comprises a polymer tube 604 between the central lumen and the second annular space (see Figures 6 and 7).
Regarding claim 17, Johnson discloses that for each of the sets of independent stimulating electrodes, the conductors coupled to the electrodes of the respective set are all arranged in only one of the first group or the second group (see paragraphs [0008] and [0050]).
Regarding claim 22, Johnson discloses that the central lumen is open to allow for fluid flow (see paragraph [0054], lines 11-14, which describes that the tip 106 may have an opening at the end and it can be seen from Figure 6 that if the tip 106 has an opening at the end, then the lumen shown in the Figure will be open)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (U.S. 2005/0060885, cited above) in view of Kuzma (U.S. Patent No. 6,757,970, previously cited). Johnson discloses the invention substantially as claimed, but fails to disclose that the conductors are wound in two helices. Kuzma teaches a multi-contact electrode array that includes an elongate body 10 having a proximal end and a distal end, a plurality of electrodes 12, and a plurality of conductors 14 to connect the electrodes to terminals on the proximal end of the lead (see Figures 1-4A and col. 8, ln. 34-41). Kuzma teaches that the plurality of conductors 14 are wound in two helices (see Figure 6A, where more than two helices are shown). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Johnson such that the conductors are wound in two helices, as taught by Kuzma, as it has been held that applying a known technique (helical wire winding) to a known device ready for improvement (the device of Johnson) to yield predictable results (a lead having helically-wound conductors) requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claims 9, 10, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792